On the Letterhead of Computershare Computershare Trust Company of Canada 3rd Floor – 510 Burrard Street Vancouver, BC V6C 3B9 Phone: + 1 Fax: +1 Website: www.computershare.com Date: April 15, 2013 To: All Canadian Securities Regulatory Authorities Subject: RUBICON MINERALS CORPORATION Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subjectIssuer: Meeting Type : Annual General Meeting Record Date for Notice of Meeting : May 10, 2013 Record Date for Voting (if applicable) : May 10, 2013 Beneficial Ownership Determination Date : May 10, 2013 Meeting Date : June 26, 2013 Meeting Location (if available) : TBD Issuer sending proxy related materials directly to NOBO: Yes Issuer paying for delivery to OBO: Yes Notice and Access (NAA) Requirements: NAA for Beneficial Holders Yes Beneficial Holders Stratification Criteria: Number of shares greater than: n/a Holder Consent Type(s): n/a Holder Provinces-Territories: n/a NAA for Registered Holders Yes Registered Holders Stratification Criteria: Number of shares greater than: n/a Holder Provinces-Territories: n/a Voting Security Details: Description CUSIP Number ISIN COMMON CA7809111031 The reporting issuer intends to use the Notice and Accessmechanism to send proxy-relatedmaterials. Sincerely, "/s/ Computershare" Computershare Agent for RUBICON MINERALS CORPORATION
